Exhibit 10.2
FIRST AMENDMENT TO
AMENDED AND RESTATED LICENSE AGREEMENT
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED LICENSE AGREEMENT (this “First
Amendment”), dated as of August 8, 2008, is by and between American Medical
Systems, Inc., a Delaware corporation (“AMS”), and Bio Control Medical (B.C.M),
Ltd., an Israeli corporation (“Bio Control”).
     WHEREAS, AMS and Bio Control entered into an Amended and Restated License
Agreement, dated as of January 1, 2008 (the “Existing License Agreement”), which
amended and restated the original License Agreement by and between AMS and Bio
Control dated April 26, 2006;
     WHEREAS, Section 9(e) of the Existing License Agreement permits the parties
to amend the terms thereof by the written agreement of AMS and Bio Control;
     WHEREAS, the First Amendment to Asset Purchase Agreement between AMS and
Bio Control (the “Purchase Agreement Amendment”) is also being executed in
connection with this First Amendment; and
     WHEREAS, the parties desire to amend portions of the Existing License
Agreement as set forth herein.
     ACCORDINGLY, the parties hereby agree as follows:

1.   Amendment to Section 3(a). Section 3(a) of the Existing License Agreement
is hereby amended in its entirety as follows:

     “(a) Percentage Royalty. Commencing on April 26, 2006, and for a period of
thirteen (13) years thereafter or, if earlier, upon the expiration or
termination of this Agreement, AMS shall pay to Bio Control, or its designee, a
royalty equal to the percentage of Net Sales set forth below during each fiscal
year of AMS occurring within the periods set forth below (subject to appropriate
adjustment for any subsequent change in AMS’ fiscal year

                Fiscal Period   Royalty Rate
2006 through 2009
    6 %
2010 through 2012
    5 %
2013 through 2019
    4 %

     All royalty payments hereunder will be reduced by the amount of any tax
withholdings required to be withheld by AMS under applicable tax laws and
regulations as in effect from time to time.”

 



--------------------------------------------------------------------------------



 



2.   Sales of Licensed Products; Waiver, Release and Covenant not to Sue.
Notwithstanding anything to the contrary herein, in the Existing License
Agreement or any other agreements between AMS and Bio Control, and in
consideration for the extension of the royalty period provided in Section 1 of
this First Amendment, Bio Control agrees as follows:

     (a) Bio Control acknowledges and agrees that (i) AMS has no express or
implied obligation to generate sales of Licensed Products whatsoever, and
(ii) AMS may, in its sole and absolute discretion, elect to pursue other
opportunities or businesses and abandon or terminate any activities that
otherwise may help generate sales of Licensed Products and earn royalties
thereon, at any time or decline any one or more opportunities related to
generating sales of the Licensed Products and royalties, in each case for any
reason or for no reason and without any liability or responsibility to Bio
Control.
     (b) Bio Control hereby waives all rights it had or may have had and hereby
discharges and forever releases AMS (including each of its former, current or
future affiliates, parents, subsidiaries, directors, officers, shareholders,
employees, agents, constituents, clients, attorneys, insurers, predecessors,
successors, and assigns) from any and all claims, demands, damages and/or causes
of action of any nature or description whatsoever, known or unknown, liquidated
or unliquidated, that it may have had, now has, or may in the future have based
on past, present or further conduct, action or inaction on the part of AMS and
arising out of or in any way related to sales of Licensed Products or the
generation of, or failure to generate any, royalty payments under the License
Agreement (“Claims”); provided, however, that, subject to AMS’s rights under
Section 2(a) hereof, the foregoing release shall not cover any Claims that
relate to the failure to pay royalties that become due from AMS on future sales
of Licensed Products under the Existing License Agreement, as amended hereby.
Bio Control further covenants and expressly agrees not to prosecute or
participate in any suit, action, cause of action or proceeding related to Claims
of any kind against AMS or any of its former, current or future affiliates,
parents, subsidiaries, directors, officers, shareholders, employees, agents,
constituents, clients, attorneys, insurers, predecessors, successors, and
assigns..

3.   Execution of Purchase Agreement Amendment. Each party shall execute the
Purchase Agreement Amendment on the date they execute this First Amendment.

4.   Defined Terms. Capitalized words that are not defined herein shall have the
meaning given to them in the Existing License Agreement.

5.   No Other Amendments. Except as amended herein, the Existing License
Agreement shall remain in full force and effect in accordance with its original
terms.

6.   Counterparts. This First Amendment may be signed in any number of
counterparts and the signatures delivered by facsimile, each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument.

7.   Governing Law. This First Amendment shall be construed and enforced in
accordance with the laws of the State of New York.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
be duly executed by their respective authorized officers as of the day and year
first above written.

                      AMERICAN MEDICAL SYSTEMS, INC.       BIO CONTROL MEDICAL
(B.C.M), LTD.     a Delaware corporation       an Israeli corporation    
 
                   
By:
Name:
  /s/ Anthony P. Bihl, III
 
Anthony P. Bihl, III       By:
Name:   /s/ Ehud Cohen, Ph.D.
 
Ehud Cohen, Ph.D.    
Title:
  CEO – 8/13/08       Title:   CEO    

(Signature Page to First Amendment to Amended and Restated License Agreement)

3